             Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 1 of 11




 1   Matthew P. Minser, Esq. (SBN 296344)
     Craig L. Schechter, Esq. (SBN 308968)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Parkway, Suite 100
 3
     Alameda, CA 94502
 4   Telephone: (510) 906-4710
     Email: mminser@sjlawcorp.com
 5   Email: cschechter@sjlawcorp.com
 6   Attorneys for Plaintiffs, District Council 16
     Northern California Health and Welfare Trust Fund, et al.
 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   DISTRICT COUNCIL 16 NORTHERN                                         Case No. 4:20-cv-08200-YGR
     CALIFORNIA HEALTH AND WELFARE
12   TRUST FUND; and its JOINT BOARD OF                                    JUDGMENT PURSUANT TO
     TRUSTEES; ROBERT WILLIAMS and JOHN                                    STIPULATION;
13   MAGGIORE, Trustees;
                                                                           [PROPOSED] ORDER THEREON
14
     BAY AREA PAINTERS AND TAPERS
     PENSION TRUST FUND, and its JOINT BOARD                              Date:                               x
15
     OF TRUSTEES; ROBERT WILLIAMS and                                     Time:                               x
16   JEANNIE SIMPELO, Trustees;                                           Location                            x
                                                                             x
17   DISTRICT COUNCIL 16 NORTHERN                                         Judge:                              x
18   CALIFORNIA JOURNEYMAN AND
     APPRENTICE TRAINING TRUST FUND, and its
19   JOINT BOARD OF TRUSTEES; ROBERT
     WILLIAMS and JEANNIE SIMPELO, Trustees,
20
                   Plaintiffs,
21          v.
22
     BAYVIEW CONSTRUCTION & PAINTING,
23   INC., a California corporation; and ANDREAS
     TZORTZIS, an individual,
24
                   Defendants.
25

26
            IT IS HEREBY STIPULATED and AGREED (the “Stipulation”) by and between the parties
27
     hereto that Judgment shall be entered in the within action in favor of Plaintiffs District Council 16
28
     Northern California Health and Welfare Trust Fund, et al. (“Plaintiffs” or “Trust Funds”) and against

                                                                     1
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                        P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
              Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 2 of 11




 1   Defendant Bayview Construction & Painting, Inc., a California corporation (“Defendant Bayview”) and

 2   Defendant Andreas Tzortzis, an individual (“Defendant Tzortzis” and/or “Guarantor”) (collectively,

 3   “Defendants”), as follows:

 4          2.      Defendant Tzortzis confirms that he is the RMO/CEO/President of Defendant Bayview

 5   and is authorized to enter into this Stipulation on behalf of himself individually and on behalf of

 6   Defendant Bayview.

 7          3.      Defendant Tzortzis also confirms that he is personally guaranteeing the amounts due

 8   herein. Defendants specifically consent to the Court’s jurisdiction, as well as the use of a Magistrate

 9   Judge for all proceedings, including entry of judgment herein. Defendants further confirm that all
10   successors in interest, assignees, and affiliated entities (including, but not limited to, parent or other
11   controlling companies), and any companies with which Defendant Bayview joins or merges, if any, shall
12   also be bound by the terms of this Stipulation as Guarantors. This shall include any additional entities in
13   which Defendant Tzortzis is an officer, owner or possesses any controlling ownership interest. All such
14   entities shall specifically consent to the Court’s jurisdiction, the use of a Magistrate Judge for all
15   proceedings, and all other terms herein, in writing, at the time of any assignment, affiliation or purchase.
16          4.      Defendants are currently indebted to the Trust Funds as follows:
17         Work Month         Unpaid          20% Liquidated       5% Interest                                                          Total
                            Contributions        Damages         (through 2/1/21)
18        April 2020            $4,510.75              $902.15             $152.52                                                      $5,565.42
19        May 2020              $3,983.84              $796.77             $118.00                                                      $4,899.41
          July 2020            $30,013.07            $6,002.61             $632.94                                                     $36,648.62
20        August 2020          $44,691.42            $8,938.28             $758.88                                                     $54,388.58
          September 2020       $34,316.61            $6,863.32             $437.10                                                     $41,617.03
21
          Subtotals:          $117,515.69           $23,503.14           $2,100.24                                                    $143,119.07
22           10% Liquidated Damages on Prior Late-Paid Contributions (3/20; 6/20):                                                      $1,105.70
                        10% Interest on Prior Late-Paid Contributions (3/20; 6/20):                                                        $97.69
23                                    Attorneys’ Fees (9/28/20 through 11/16/20):                                                       $1,090.00
                                                             Complaint filing fee:                                                        $400.00
24
                                                          TOTAL JUDGMENT:                                                             $145,812.43
25
            REQUIREMENTS UNDER THE TERMS OF THIS STIPULATION
26
            5.      Notice requirements pursuant to the terms of this Stipulation are as follows:
27
                    a)      Notices to Defendants: Andreas Tzortzis, Bayview Construction & Painting, Inc.,
28                          466 Milton Avenue, San Bruno, CA 94066; email:
                            andreas@bayviewpainting.com.
                                                        2
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                         P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
              Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 3 of 11




 1
                    b)      Notices to Plaintiffs: Craig L. Schechter, Saltzman & Johnson Law Corporation,
 2                          1141 Harbor Bay Parkway, Suite 100, Alameda, CA 94502; email: cschechter
                            @sjlawcorp.com, copy to compliance@sjlawcorp.com.
 3
            6.      The requirements pursuant to the terms of this Stipulation are as follows:
 4
                    a)      Monthly Payments: Defendants shall conditionally pay the amount of
 5
     $121,203.59, representing all of the above amounts, less conditionally waived liquidated damages in the
 6
     amount of $24,608.84.
 7
                            i)      Payments in the amount of $10,376.00 per month shall begin on March
 8
     15, 2021, and continue on or before the 15th (fifteenth) day of each month thereafter for a period of
 9
     twelve (12) months. Plaintiffs may require that Defendants pay electronically by iRemit/ACH/wire
10
     transfer, or by cashier’s check.
11
                            ii)     Defendants shall have the right to increase the monthly payments at any
12
     time and there is no penalty for prepayment.
13
                            iii)    Payments shall be applied first to interest, at the rate of 5% per annum in
14
     accordance with the Bargaining Agreement(s) and Trust Agreements. Interest shall begin to accrue on
15
     February 2, 2021.
16
                    a)      Contributions: Beginning with contributions due for hours worked by Defendant
17
     Bayview’s employees during the month of February 2021, and for every month thereafter until this
18
     Judgment is satisfied, Defendants shall remain current in reporting and payment of contributions due to
19
     Plaintiffs under the terms of the Collective Bargaining Agreement(s). Defendants are required to enroll
20
     in iRemit, the online platform for reporting and payment of contributions to the Plaintiff Trust Funds
21
     and to submit all monthly contribution reports and payments electronically through iRemit. Defendants
22
     are to contact DC16iremit@hsba.com to set up online reporting and payment.
23
                    b)      Job Report: Beginning with the month of February 2021, and for every month
24
     thereafter, Defendants shall fully disclose all jobs on which Defendant Bayview is working by providing
25
     Plaintiffs with fully completed job reports on the form attached hereto as Exhibit A. Upon request by
26
     Plaintiffs, Defendants shall also provide Plaintiffs with copies of Certified Payroll Reports.
27
                    c)      Fees: Defendants shall pay all additional attorneys’ fees and costs incurred
28

                                                                      3
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                         P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
              Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 4 of 11




 1   through Satisfaction of Judgment, whether or not a default occurs.

 2                  d)      Audit: Should the Trust Funds request an audit of Defendants’ payroll records

 3   pursuant to the requirements of the Bargaining Agreement(s) and/or Trust Agreements, Defendants must

 4   contact the auditor within seven days of receiving notice, and must schedule the audit.

 5                          i)      In the event that amounts are found due to Plaintiffs as a result of the

 6   audit, Plaintiffs shall send a copy of the audit report and written demand for payment to Defendants. In

 7   the event that the audit findings are not contested, payment in full shall be delivered to Craig L.

 8   Schechter at the address provided above.

 9                          ii)     In the event that Defendants dispute the audit findings, Defendants must
10   provide the dispute in writing, with all supporting documentation, within ten days of the date of the
11   demand. Defendants shall be notified as to whether revisions will be made to the audit. If revisions are
12   not made, payment will be immediately due. If revisions are made, payment in full of the revised
13   amount shall be immediately due.
14                          iii)    If Defendants are unable to make payment in full, Defendants may submit
15   a request to add the amounts found due to this Stipulation. If the Stipulation is so revised, Defendants
16   shall execute the Amended Judgment or Amendment to Judgment within ten days of receipt. Failure to
17   execute the revised agreement shall constitute a default of the terms herein.
18                          iv)     Failure by Defendants to submit either payment in full or a request to add
19   the amounts due to this Judgment within ten days of receipt shall constitute a default of the obligations
20   under this agreement. All amounts found due on audit shall immediately become part of this Judgment.
21          7.      In summary, Defendants shall deliver the following payments and documents to
22   Plaintiffs, at the following locations, on or before the following delivery deadlines, until this Stipulation
23   has been fully satisfied:
24          //
25          //
26          //
27          //
28          //

                                                                      4
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                         P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
              Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 5 of 11




 1           Required Submissions                   Delivery deadlines 1                                        Delivery locations
 2       Stipulated payments in the               15th day of each month                                  Craig L. Schechter
 3       amount of $10,376.00 payable               (3/15/21-2/15/22)                               Saltzman & Johnson Law Corp.
         to District Council 16 Northern                                                            1141 Harbor Bay Parkway, #100
 4       California Trust Funds                                                                          Alameda, CA 94502

 5
         Current contribution reports             15th day of each month                                District Council 16 Northern
 6       and payments                             (beginning 3/15/21, for                                  California Trust Funds
 7       payable to District Council 16                 2/21 hours)                                            P.O. Box 4816
         Northern California Trust Funds                                                                   Hayward, CA 94540
 8
                                                                                                             Plus copies to:
 9                                                                                                   compliance@sjlawcorp.com
                                                                                                  (subject: “Bayview Construction”)
10
         Completed job reports (form              15th day of each month                             compliance@sjlawcorp.com
11       attached as Exhibit A to                 (beginning 3/15/21, for                         (subject: “Bayview Construction”)
         Stipulation)                                   2/21 hours)                                                or
12                                                                                                        Craig L. Schechter
         and Certified Payroll (if                                                                  Saltzman & Johnson Law Corp.
13       requested)                                                                                1141 Harbor Bay Parkway, #100
                                                                                                         Alameda, CA 94502
14

15           8.     Failure to comply with any of the above terms, including submitting a payment that does

16   not clear the bank, or failing to endorse a joint check provided for the payment of amounts due under the

17   terms of this Stipulation including current contributions, shall constitute a default of the obligations

18   under this Stipulation.

19                      DEFAULTS UNDER THE TERMS OF THIS STIPULATION

20           9.     If default occurs, Plaintiffs shall make a written demand to Defendants to cure said

21   default within seven (7) days of the date of the notice from Plaintiffs. In the event default is not cured

22   within the required time frame, all amounts remaining due hereunder (after application of principal

23   payments made, if any) shall be due and payable on demand by Plaintiffs. These amounts shall include

24   any conditionally waived liquidated damages, and additional attorney’s fees and costs incurred herein.

25           10.    Any unpaid or late-paid contributions, together with 20% liquidated damages and 5% per

26   annum interest, shall become part of this Judgment. Plaintiffs reserve all rights available to collect any

27
     1
28    If the Stipulation has not been fully satisfied by 2/15/22, all monthly submission requirements shall
     continue until all amounts have been paid and a Satisfaction of Judgment has been filed with the Court.
                                                                        5
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                           P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
              Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 6 of 11




 1   contributions and related amounts not included herein. This includes, but is not limited to, any amounts

 2   due pursuant to employee timecards or paystubs, by audit, or other means. Should Defendants fail to

 3   submit a report for any month, contributions shall be estimated pursuant to Trust Fund policy.

 4   Defendants specifically waive the defense of the doctrine res judicata as to any such additional amounts

 5   determined as due.

 6           11.    A Writ of Execution may be obtained without further notice, in the amount of the unpaid

 7   balance plus any additional amounts due under the terms herein. Such Writ of Execution may be

 8   obtained solely upon declaration by a duly authorized representative of Plaintiffs setting forth the

 9   balance due as of the date of default.
10                                     MISCELLANEOUS PROVISIONS

11           12.    The above requirements remain in full force and effect regardless of whether or not

12   Defendant Bayview has ongoing work, whether Defendant Bayview’s account with the Trust Funds is

13   active, or whether Defendant Bayview is a signatory to a Collective Bargaining Agreement with the

14   Union. If, for any reason, Defendant Bayview has no work to report during a given month, Defendants

15   shall submit the job report form (Exhibit A attached hereto) indicating that there are no current jobs. If

16   Defendant Bayview has no contributions to report, Defendants shall submit the applicable contribution

17   report stating “no employees.”

18           13.    Payments made by joint check shall be endorsed on behalf of Defendants prior to

19   submission, and may be applied toward Defendants’ monthly stipulated payment, provided that the

20   issuer of the joint check is not requesting a release in exchange for the payment. Joint checks for which a

21   release is requested may not be applied toward Defendant’s monthly stipulated payment, but shall be

22   deducted from the total balance owed under this Stipulation, provided the payment is for contributions

23   included in this Stipulation.

24           14.    Prior to the last payment pursuant to this Stipulation, Plaintiffs shall advise Defendants as

25   to the final amount due, including additional interest, any current contributions and related amounts, and

26   all additional attorneys’ fees and costs incurred by Plaintiffs, whether or not Defendants default herein.

27   Any additional amounts due shall be paid in full with the final stipulated payment due on February 15,

28   2022.

                                                                      6
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                         P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
              Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 7 of 11




 1          15.     The conditional waiver of liquidated damages shall be presented to the Board of Trustees

 2   for consideration only after all amounts due under the terms of this Stipulation are paid in full, and

 3   Defendant Bayview’s account is otherwise current. If the waiver is granted, a Satisfaction of Judgment

 4   will be filed with the Court once all payments have cleared the bank. If the waiver is not granted, the

 5   liquidated damages will be immediately due. The waiver may be granted with further conditions, such as

 6   paying timely and remaining current for an additional period of time.

 7          16.     Defendants waive any notice of Entry of Judgment or of any Request for a Writ of

 8   Execution, and expressly waive all rights to stay of execution and appeal.

 9          17.     Any failure on the part of Plaintiffs to take any action as provided herein in the event of
10   any breach of the provisions of this Stipulation shall not be deemed a waiver of any subsequent breach.
11          18.      Defendants have represented that they do not intend to file for Bankruptcy protection. In
12   the event that either Defendant files for Bankruptcy protection, Defendants specifically agree that the
13   amounts due hereunder, which are employee benefits and related sums, shall not be dischargeable.
14   Defendants agree to reaffirm this debt, and will not request that the debt be discharged.
15          19.     Should any provisions of this Stipulation be declared or determined by any court of
16   competent jurisdiction to be illegal, invalid, or unenforceable, the legality, validity, and enforceability of
17   the remaining parts, terms or provisions shall not be affected thereby and said illegal, unenforceable or
18   invalid part, term, or provisions shall be deemed not to be part of this Stipulation.
19          20.     This Stipulation is limited to the agreement between the parties with respect to the unpaid
20   and delinquent contributions and related sums enumerated herein, owed by Defendants to Plaintiffs.
21   This Stipulation does not in any manner relate to withdrawal liability claims, if any. Defendants
22   acknowledge that Plaintiffs expressly reserve their right to pursue withdrawal liability claims, if any,
23   against Defendants and control group members, as provided by Plaintiffs’ Plan documents, Trust
24   Agreements incorporated into their Bargaining Agreements, and applicable laws and regulations. The
25   parties to this Stipulation understand and agree that nothing contained herein shall in any manner relate
26   to or otherwise limit the obligations of Defendants with respect to the assessment and collection of
27   withdrawal liability pursuant to 29 U.S.C. § 1381 et seq.
28          21.     This Stipulation contains all of the terms agreed to by the parties and no other agreements

                                                                       7
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                          P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 8 of 11




 March    8
Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 9 of 11




 March    8
             Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 10 of 11



                                                          JUDGMENT
 1

 2
     Pursuant to the above stipulation, IT IS ORDERED, ADJUDGED AND DECREED.
 3
             IT IS FURTHER ORDERED that the calendar in this matter is vacated, and that the Court shall
 4
     retain jurisdiction over this matter.
 5
            March __,
     DATED: ________ 22 2021
 6

 7                                                                YVONNE GONZALEZ ROGERS
                                                                  UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          9
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                             P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
           Case 4:20-cv-08200-YGR Document 17 Filed 03/22/21 Page 11 of 11




 1                                   Exhibit A: JOB REPORT FORM
                        Completed Forms Due by the last business day of each month
 2              by email to compliance@sjlawcorp.com (subject line: Bayview Construction), or
          delivered to Saltzman & Johnson, 1141 Harbor Bay Parkway, Ste. 100, Alameda, CA 94502
 3

 4                                 Employer: Bayview Construction
        Report for the month of _______________, 20__ Submitted by: ______________________
 5
     Project Name:                                                                                                      Public or Private?
 6                                                                                                                         (Circle one)
     Project Address:
 7

 8   General Contractor:

 9   General Contractor
     Address:
10   General Contractor                                                 Project Manager
     Phone #:                                                           Name:
11   Project Manager                                                    Project Manager
     Phone #:                                                           email address:
12   Contract #:                                                        Contract Date:

13   Total Contract Value:
14   Work Start Date:                                                   Work Completion
                                                                        Date:
15
     Project Bond #:                                                    Surety:
16

17   Project Name:                                                                                                      Public or Private?
                                                                                                                           (Circle one)
18   Project Address:

19   General Contractor:

20   General Contractor
     Address:
21   General Contractor                                                 Project Manager
     Phone #:                                                           Name:
22
     Project Manager                                                    Project Manager
23   Phone #:                                                           email address:
     Contract #:                                                        Contract Date:
24
     Total Contract Value:
25
     Work Start Date:                                                   Work Completion
26                                                                      Date:
     Project Bond #:                                                    Surety:
27

28                              ***Attach additional sheets as necessary**

                                                                 10
     JUDGMENT PURSUANT TO STIPULATION
     Case No.: 4:20-cv-08200-YGR
                                     P:\CLIENTS\PATCL\Bayview Construction\Pleadings\Stipulation and Service Package\Judgment Pursuant to Stipulation REVISED.docx
